              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    MICHAEL ROBINSON,

                   Plaintiff,
              v.                       Case No. 15-14345
                                       Hon. Terrence G. Berg
    DONNA BEAUVIAS,

                   Defendant.

     ORDER ACCEPTING AND ADOPTING REPORT AND
     RECOMMENDATION AND GRANTING DEFENDANT’S
          MOTION FOR SUMMARY JUDGMENT
     This matter is before the Court on Magistrate Mona K. Majzoub’s

November 28, 2018 Report and Recommendation (Dkt. 47),

recommending that Defendant Donna Beauvias’ Motion for

Summary Judgment (Dkt. 44) be granted, and that all claims

against her be dismissed.

     The Court has reviewed the Magistrate Judge’s Report and

Recommendation. The law provides that either party may serve

and file written objections “[w]ithin fourteen days after being

served with a copy” of the report and recommendations.

28 U.S.C. § 636(b)(1). As of this date, Plaintiff has not filed any

objections, and the time to do so has expired.




                                  1 
 
    The district court makes a “de novo determination of those

portions of the report . . . to which objection is made.” Id. Where,

as here, neither party objects to the report, the district court is not

obligated to independently review the record. See Thomas v. Arn,

474 U.S. 140, 149–52 (1985). The Court therefore accepts the

Magistrate Judge’s Report and Recommendation of November 28,

2018 as this Court’s findings of fact and conclusions of law.

    Accordingly, it is hereby ORDERED that Magistrate Judge

Majzoub’s Report and Recommendation of November 28, 2018,

(Dkt. 47) is ACCEPTED and ADOPTED.                 It is FURTHER
ORDERED that Defendant Donna Beauvias’ Motion for Summary

Judgment (Dkt. 44) is GRANTED, and that all claims against her

are DISMISSED WITH PREJUDICE.
      SO ORDERED.



Dated: January 31, 2019      s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE

                      Certificate of Service

      I hereby certify that this Order was electronically submitted
on January 31, 2019, using the CM/ECF system, which will send
notification to all parties.

                                         s/A. Chubb
                                         Case Manager

                                  2
 
